Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “analysed” in line 6 should be amended to read –analyzed--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “analysed” in line 3 should be amended to read –analyzed--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “calculated” in line 2 should be amended to read –analyzed--, and the phrase --.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Limitation “central processing unit” in claims 4 and 5, the specification disclose (the central processing unit further comprises non-volatile memory, and, in one arrangement, a look-up table and/or calibration data is provided on the non-volatile memory and the information thereupon, par.19) this is not a sufficient structure to perform the recited function in claims 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “excitation means” in claims 10 and 11, the specification disclose (a direct electromagnetic connection comprising coils 16 wrapped around or bonded to the top section 16, b) a direct piezoelectric connection 18 comprising piezoelectric crystals that are attached to, and may be bonded to, the probe 10 to act as transmitters and receivers. c) an indirect electromagnetic connection 20 comprising a magnet or ferrous material 22 at the top section 14c , thereby allowing part or all of the probe to be excited and measured by remote coils 24 in close proximity par.28-32) that corresponds to the structure of the claimed “excitation means”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3 and 6, recite the limitation “and/or” which render the claims indefinite because it is unclear what constitutes the metes and bounds of the invention. In particular. Given the multitude of combinations possible, the claims are indefinite because the metes and bounds of the invention cannot be properly ascertained.

Claim 5 recite the limitation “thereupon” in line 2, this limitation is not defined by the claim which renders the claims indefinite. One with ordinary skill in the art isn’t sure what structural element the claimed “thereupon” is referring to, is it the non-volatile memory, the look up table and/or the calibration data. The scope of the claim remains indeterminate because of the claimed “thereupon”.
Claim 7 recite the limitations “its” in line 2 and “it” in line 3, these limitations are not defined by the claim which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what structural element the claimed “its” and “it corresponds to. The scope of the claim remains indeterminate because of the claimed “its” and “it.

Claim 1 recites the limitations "the quality" in line 1, “the steps” in line 2, and “the resonance frequency” in line 5.  There are insufficient antecedent basis for these limitations in the claim.

Claim 2 recites the limitation "the further step" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the resultant output" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the calculated quality, density and/or stiffness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the depth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the size and profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the excitation means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the excitation means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meredith et al (US 5,392,779).

As to claim 1, Meredith discloses a method of assessing the quality, density and/or stiffness of bone (present invention relates to a method and apparatus for testing an 
placing an elongate probe (probe 1 with threaded section 2 and implant 3, col.2, lines 50-60, fig.1 and 4) into a predrilled aperture in the bone to be assessed (prepared hole in bone 4, col.1, lines 5-11 and lines 40-42, as best seen in fig.1); 
exciting the elongate probe to physically oscillate (exciting probe 1-3 using exciter 5, col.2, lines 59 to col.3, lines 30, fig.1 and 4); and 
monitoring the resonance frequency of the probe (monitoring resonance frequency using receiver 6, analyzer 7 and processor 9, col.1, lines 41-43, col.2, lines 12-18 and col.3); 
wherein the resonance frequency is analyzed to determine the quality, density and/or stiffness of the bone (detected resonance frequency is used to assess the degree of attachment of the implant to the bone, abstract, present invention relates to a method and apparatus for testing an implant attached to a bone of a human or animal subject, and observing the quality of the union between the bone and the implant surface, col.1, lines 1-35 and lines 43-50, col.3, lines 25-46).

As to claim 2, Meredith discloses the method, wherein the method comprises the further step of removing the probe from the bone once the analysis has been undertaken (dentistry and cosmetic surgery tools are removed after surgery/procedure is over, and/or after a certain period of time, col.1).



As to claim 4, Meredith discloses the method, wherein the analysis is undertaken by a central processing unit and wherein the central processing unit (analyzer 7 and processor 9, col.3, lines 1-10, fig.1) further comprises non-volatile memory (data store 9a, col.3, lines 1-10).

As to claim 6, Meredith discloses the method, wherein a graphical display of the calculated quality, density and/or stiffness is produced (the results may be printed out, and/or displayed on oscilloscope 10, col.3, lines 8-10, as best seen in fig.2-3).

As to claim 8, Meredith discloses the method, wherein the probe is provided with a threaded (threaded section 2 and threaded implant 3 in beam 1, col.2, lines 50-60, fig.1 and 4) or spiral external profile.

As to claim 9, Meredith discloses the method, wherein the size and profile of the probe is matched to that of a drill bit used to create the aperture (as best seen in fig.1 probe 1 with implant 3 are sized and shaped to match the aperture created in bone 4 (col.2, lines 51-60, fig.), wherein the aperture in bone 4 inherently matches the size and profile of the drill bit used to create the aperture)(the Examiner respectfully notes that claim 9 does not positively recite the “drill bit” as part of the invention).

As to claim 10, Meredith discloses the method, wherein the excitation means for exciting the elongate probe are bonded to the probe (exciters 5 and 6 acting upon probe 1-3, col.2, lines 59 to col.3, lines 30, fig.1 and 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al (US 5,392,779), in view of Meredith B et al (US 2002/0177790).

As to claim 5, Meredith discloses the invention substantially as claimed above, but failed to explicitly teach a look-up table and/or calibration data is provided on the non-volatile memory and the information thereupon is accessed by the central processing unit during analysis of the resonance frequency.

However Meredith B discloses an analogous system/method for determining the stability of an implant fitted in the human body, where a vibration-producing unit cooperates with the implant and gives a frequency signal (i1) which is a function of its stability and characteristic features, characterized in that it operates with a digital calibrating block having a known stability and in which a function is decided by means of a resonance frequency as a function of the stability. The factors of this function are programmed in a memory applied in the connecting member of the sensor, together with an individual calibrating factor for each sensor, par.25, and the resonance frequency is shown and after that the sensor is used on a calibrating block with known stability is calibrated. The absolute stability then can be calculated, par.26).

As these types of predetermined calibration blocks having known stability are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a calibration blocks in the processing units 7 and 9, as taught by Meredith, as calibration blocks programmed in a memory, as taught by Meredith B (par.25-26), in order to accurately determine the stability of the implant within the implant based on/compared to the predetermined calibration blocks as taught by Meredith B (par.25-26). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al (US 5,392,779), in view of Theorin et al (US 2015/0282895).
Meredith discloses the invention substantially as claimed above, wherein the winidngs/threads across the length of probe 1-3 (as best seen in fig.1 and 4) inherently 

However Theorin discloses a twist drill for assessing bone quality in the same field of endeavor, wherein drill 10 have markings on the tools indicating, for example, how deep the tool is inserted into the bone (par.63).

As these types of depth markings along a drill tool are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include depth markings on probe 1-3 taught by Meredith’s invention, as the marking on drill 10 taught by Theorin’s invention, without changing its respective function, in order to indicate how deep the tool is inserted into the bone, as taught by Theorin’s invention (par.63).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al (US 5,392,779), in view of Cawley et al (US 2014/0072929).

Meredith discloses the invention substantially as claimed above, but failed to disclose excitation means (5) comprises a coil acting directly upon the probe.
However Cawley discloses an analogous system/method for testing a hold of an implant attached to a bone by detecting at least one resonance frequency (abstract, fig1 and 5), wherein the exciter comprises a coil acting directly upon the probe (par.33, least one 

As these types of coil exciters are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to substitute exciters 5 and 6 taught by Meredith’s invention, by the coil exciter taught by Cawley’s invention, without changing their respective function, in order to excite the probe to oscillate and monitor the resonance frequency of the probe and determine the quality and/or the stability of the implant in the bone, as taught by Cawley’s invention (par.33, par.40, par.50 and par.64-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791